MEMORANDUM DECISION
ORME, Judge:
In each of these cases, the Industrial Commission dismissed employee worker compensation claims, without prejudice, for failure of the claimant to respond to directives of the Commission. Billie Glass failed to advise the Commission of her current address and telephone number. Randall Graham failed to provide medical releases to the Commission. Rexene Wine-gar failed to file certain medical evidence requested by the Commission.
The employer in each case seeks our review of the orders of dismissal and advances a single argument, namely that the Commission lacks the power to enter orders of dismissal without prejudice. The employers, concerned that they have already been put to the expense and trouble of investigating the claims and that they will be put to administrative inconvenience if the claims remain in limbo, request that we remand the cases to the Commission with instructions that the claims be dismissed with prejudice and thereby be put forever to rest.
In support of their argument, the employers rely solely upon the text of a single provision in the Utah Administrative Procedures Act. We have been cited to no other authority. The employers’ position is that a plain reading of the statute compels the conclusion they reach because the statute simply does not authorize dismissal without prejudice.
Utah Code Ann. § 63-46b-3(3)(d) (1989) lists three actions, one of which an agency “shall” take, when agency action is sought:
The presiding officer shall promptly review a request for agency action and shall:
(i) notify the requesting party in writing that the request is granted and that the adjudicative proceeding is completed;
(ii) notify the requesting party in writing that the request is denied and, if the proceeding is a formal adjudicative proceeding, that the party may request a hearing before the agency to challenge the denial; or
(iii) notify the requesting party that further proceedings are required to determine the agency’s response to the request.
Totally aside from any notions of implied or inherent authority, which have not been argued to us, and assuming without decid*466ing that the Commission’s dispositional prerogatives are exclusively those listed in this section, we believe that dismissals without prejudice are authorized under subsection (iii).
In dismissing without prejudice, the Commission, in effect, notified the claimants that "further proceedings are required,” i.e., refiling of the claims and more diligent prosecution of them, before the agency’s final response to the claims will be made. See also Chavez v. Chenoweth, 89 N.M. 423, 428, 553 P.2d 703, 708 (Ct.App.1976) (dismissal without prejudice “ordinarily imports further proceedings”). Any doubt on the question which may exist in the workers’ compensation context should be resolved in favor of recognizing the Commission’s authority to effect dismissals without prejudice where the basis for dismissal is a mere failure to prosecute. See Utah Code Ann. § 35-1-88 (1988). See also Thomas A. Paulsen Co. v. Industrial Comm’n, 770 P.2d 125, 130 (Utah 1989) (“workers’ compensation proceedings are not to be burdened with technicalities but are to be conducted so as to protect the substantial rights of the parties within the spirit of workers’ compensation statutes”).
Moreover, it appears that dismissal without prejudice is not unheard of in workers’ compensation procedure. See, e.g., Salazar v. Yellow Freight Systems, Inc., 109 N.M. 443, 445, 786 P.2d 57, 59 (Ct.App.1990).
Finally, the result we reach is consistent with judicial views generally of the inappropriateness of dismissal, unless it is without prejudice, for the mere failure to adhere to procedural rules. See, e.g., Bonneville Tower Condominium Management Committee v. Thompson Michie Assocs., 728 P.2d 1017, 1020 (Utah 1986) (per cu-riam) (“Not having considered the merits of plaintiff’s claims there was no reason for the court to dismiss with prejudice and prevent future consideration of the claims should the defect be corrected.”).
The Commission’s orders are affirmed.
DAVIDSON, J., concurs.